Citation Nr: 0639144	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-27 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran died in October 1988 and the appellant is his 
widow.  He had pre-war service from September 1, 1941, to 
December 7, 1941; was in beleaguered status from December 8, 
1941, to April 9, 1942; was a prisoner of war from April 10, 
1942, to December 22, 1942; was in a no casualty status from 
December 23, 1942, to March 31, 1945; had recognized 
guerrilla service from April 1, 1945, to November 13, 1945; 
and had regular Philippine Army Service from November 14, 
1945, to April 28, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 determination issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Manila, the Republic of the Philippines.  The 
Board issued a remand memorandum in June 2006 to afford the 
appellant her requested hearing.  She failed to report for 
her scheduled hearing and her request is therefore considered 
as withdrawn.


FINDING OF FACT

1.  The appellant did not file a notice of disagreement 
within one year of her notification of the August 2002 rating 
decision by which her cause of death claim was not reopened.

2.  Evidence received subsequent to August 2002 does not 
relate to an unestablished fact necessary to substantiate the 
appellant's claim and is duplicative and redundant of 
previously submitted evidence.




CONCLUSION OF LAW

Evidence received since the August 2002 rating decision is 
not new and material with respect to the claim of entitlement 
to service connection for the cause of veteran's death and 
does not serve to reopen the claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims. According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial. 

VA satisfied its duty to notify by means of letters from the 
AOJ to the appellant in August 2003, December 2003, and 
October 2004.   The letters informed the appellant of what 
evidence was required to substantiate a cause of death claim, 
evidence which is considered new and material, and of her and 
VA's respective duties for obtaining evidence.  The latter 
letters informed her of the basis for the prior denial and 
what element of her claim that was found insufficient in the 
prior final denial.  The October 2004 letter requested that 
she submit any evidence in her possession pertinent to her 
claim.  While she was not informed of potential effective 
date criteria, as the weight of the evidence is against her 
claim, this lack of notice is harmless error.

Here, the Board finds that any defect with respect to the 
timing of the complete VCAA notice requirement was also 
harmless error.  Although additional notice was provided to 
the appellant after the initial adjudication, the claim was 
thereafter readjudicated.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the death certificate, verification of the veteran's periods 
of service, as well as medical letters and lay statements in 
support of the claim.  The appellant has submitted documents 
indicating private treatment records are unattainable.  

The claims file contains the appellant's statements in 
support of her appeal.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record for which she has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim which VA has 
been authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Claim to Reopen

The Board denied direct and presumptive service connection 
for the cause of the veteran's death by an October 1991 
decision.  The appellant has filed numerous claims to reopen 
since 1991, including in May 2001 which was adjudicated in 
March 2002 and again in August 2002 after she submitted 
additional evidence.  The appellant did not file a notice of 
disagreement within one year of her notification of the 
denial of her claim and the determination became final.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).   However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002); Manio v. Derwinski, 1 Vet. App 145 (1991).  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.   At this point, it is not the function of the 
Board to weigh all the evidence to ascertain whether it 
preponderates for or against entitlement to service 
connection or whether it is in relative equipoise on that 
question.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

At the time of the August 2002 rating decision, the evidence 
included statements from the veteran and additional lay 
statements regarding the veteran's malnutrition and health 
difficulties during and after his time as a POW.  An April 
1950 VA radiographic report contained X-ray findings of a 
chest within normal limits.  Also of record were 
hospitalization records dated in 1974/1975 that showed the 
veteran was diagnosed with PTB, minimal activity, and an X-
ray report showing findings suggestive of minimal PTB with 
activity undetermined.

The evidence showed that the veteran died in October 1988 due 
to pulmonary tuberculosis (PTB) and also showed the veteran's 
periods of service, including his time as a prisoner of war 
(POW).  An October 1991 certificate from the municipal health 
officer who signed the death certificate indicated that he 
had not attended the veteran and the veteran had not 
consulted any other physician before he died but the cause of 
the veteran's death, PTB, was per the information provided to 
the officer from the veteran's son.  A September 1987 letter 
from Dr. M.A. indicates the veteran was referred to VA for 
further evaluation as he had been admitted at a private 
hospital because of a cough and fever of long duration; X-ray 
had shown far advanced PTB with pneumonitis.

The record also included letters and statements from a Dr. 
A.A, a retired colonel, who indicated he knew the veteran's 
as a POW, the veteran suffered from POW diseases in the mid-
1940s, and the veteran suffered from POW disease since his 
discharge in 1946.  See May 1987 affidavit.  Another 
physician, Dr. E.A., indicated in a May 1987 affidavit that 
the veteran had complained of heavy coughing in the mid-1940s 
and continued to suffer from his POW diseases after service.  
See also April 1987 affidavit from F.G.  A July 1997 letter 
from Dr. M.P. indicated that he had treated the veteran 
occasionally since 1945 and the veteran was found to be 
suffering in 1946 from minimal PTB.  See also June 1998 and 
March 2001 letters.  In October and November 2001 statements 
Dr. M.P. indicated the veteran acquired PTB when he was a 
POW.  See also July 2002 letter.

The appellant filed the claim from which her current appeal 
arises in July 2003, at which time she submitted copies of 
the hospitalization records from 1974/1975.  As this evidence 
was already of record, it is duplicative and not new.  Also 
received were additionally statements from the appellant.  
However, lay assertions cannot serve as the predicate to 
reopen a claim.  Hickson v. West, 11 Vet. App. 374 (1998); 
see e.g. Bostain v. West, 11 Vet. App. 124 (lay hearing 
testimony which is cumulative of previous contentions which 
were considered by the decisionmaker at the time of the prior 
final disallowance is not new evidence).  

As the unestablished fact-probative evidence that the veteran 
died of a disability medically attributable to his service or 
that his service-connected disabilities contributed to his 
death- remains unestablished by the evidence received since 
2002, the Board finds the evidence submitted since the August 
2002 rating decision is not new and material and does not 
serve to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  
Until the appellant meets her threshold burden of submitting 
new and material evidence sufficient to reopen this claim, 
the benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for the cause of the veteran's death has 
not been received and this appeal is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


